
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


EXECUTION VERSION


SIDE AGREEMENT CONCERNING
SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT


        THIS SIDE AGREEMENT CONCERNING SECOND AMENDED AND RESTATED LIMITED
PARTNERSHIP AGREEMENT (this "Agreement") is entered into as of August 20, 2019
by and between Industrial Property Trust Inc. a Maryland corporation (the
"General Partner"), and Industrial Property Advisors Group LLC, a Delaware
limited liability company (the "Special Limited Partner").

        WHEREAS, the General Partner is the general partner and a limited
partner of Industrial Property Operating Partnership LP ("Operating
Partnership") and the owner of 100% of the outstanding Class A partnership units
in Operating Partnership ("Class A Units");

        WHEREAS, the Special Limited Partner is the owner of 100% of the
outstanding special partnership units in Operating Partnership ("Special
Partnership Units");

        WHEREAS, the General Partner and the Special Limited Partner are parties
to that certain Second Amended and Restated Limited Partnership Agreement of
Operating Partnership, dated August 14, 2015 (the "Limited Partnership
Agreement");

        WHEREAS, Section 8.7 of the Limited Partnership Agreement (the
"Conversion and Redemption Provision") provides that in connection with a
Termination Event or a Liquidity Event, the Special Partnership Units will be
exchanged for Class A Units with a value equal to the Net Sales Proceeds that
would have been distributed to the Special Limited Partner under
Section 5.2(b)(i)(B)(2) of the Limited Partnership Agreement in accordance with
the terms of the Limited Partnership Agreement and then such Class A Units will
automatically be redeemed by Operating Partnership for cash;

        WHEREAS, the General Partner is a party to that certain Amended and
Restated Agreement and Plan of Merger among Prologis, L.P. ("Prologis"), Rockies
Acquisition LLC and the General Partner, dated as of August 20, 2019 (the
"Merger Agreement"), pursuant to which the General Partner will sell
substantially all of its assets to Prologis through certain merger and asset
transfer transactions (all such transactions contemplated by the Merger
Agreement, the "Proposed Transactions"); and

        WHEREAS, in connection with the Proposed Transactions, and in accordance
with the Limited Partnership Agreement, the General Partner and the Special
Limited Partner desire to provide that the Conversion and Redemption Provision
shall not apply with respect to the Proposed Transactions and agree that the Net
Sales Proceeds of the Proposed Transactions instead will be distributed in
accordance with Section 5.2(b)(i) of the Limited Partnership Agreement.

        NOW, THEREFORE, in furtherance of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which hereby is
acknowledged, the parties hereto hereby agree as follows:

        1.    Definitions.     Capitalized terms used in this Agreement that are
not defined herein shall have the meanings given to such terms in the Limited
Partnership Agreement.

        2.    Proposed Transactions.     The General Partner and the Special
Limited Partner hereby agree that the Conversion and Redemption Provision shall
not apply with respect to the Proposed Transactions.

        3.    Distribution of Net Sales Proceeds.     The General Partner and
the Special Limited Partner hereby agree that the Net Sales Proceeds of the
Proposed Transactions will be distributed in accordance with Section 5.2(b)(i)
of the Limited Partnership Agreement.

        4.    Future Sales.     The General Partner and the Special Limited
Partner hereby agree that, following the Proposed Transactions, in the event of
any Sale, Termination Event or Liquidity Event, the Special Limited Partner may,
in its discretion, choose to either (i) require the exchange and full or partial
redemption of the Special Partnership Units in accordance with the terms of the

--------------------------------------------------------------------------------



Conversion and Redemption Provision, or (ii) receive distributions of Net Sales
Proceeds in accordance with Section 5.2(b)(i)(B)(2) of the Limited Partnership
Agreement.

        5.    Limited Amendment.     This Agreement shall constitute an
amendment of the Limited Partnership Agreement in accordance with Article 11 of
the Limited Partnership Agreement. Except as amended and modified hereby, the
Limited Partnership Agreement shall be and shall remain unchanged and in full
force and effect in accordance with its terms, and, as the Limited Partnership
Agreement is amended and modified hereby, the Limited Partnership Agreement is
hereby ratified, adopted and confirmed.

        6.    Miscellaneous.     This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns and may not be assigned by
either party without prior written consent of the of the other party. This
Agreement shall be interpreted in accordance with and governed by the laws of
the State of Delaware, excluding its conflicts of laws principles. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original of this Agreement and all of which, when taken
together, shall be deemed to constitute one and the same agreement. Delivery of
an executed counterpart of a signature page to this Agreement by facsimile or
email shall be effective as delivery of a manually executed counterpart of this
Agreement. This Agreement may not be amended except by an instrument in writing
signed by the parties.

[SIGNATURE PAGE FOLLOWS]

2

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as of the date first above written.



    COMPANY:
 
 
INDUSTRIAL PROPERTY TRUST INC.
 
 
By:
 
/s/ THOMAS MCGONAGLE


--------------------------------------------------------------------------------

        Name:   Thomas McGonagle         Title:   Managing Director, CFO
 
 
SPECIAL LIMITED PARTNER:
 
 
INDUSTRIAL PROPERTY ADVISORS GROUP LLC
 
 
By:
 
/s/ EVAN ZUCKER


--------------------------------------------------------------------------------

        Name:   Evan Zucker         Title:   Manager

   

[Signature Page to Side Agreement Concerning
Second Amended and Restated Limited Partnership Agreement]

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



SIDE AGREEMENT CONCERNING SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP
AGREEMENT

1. Definitions.


2. Proposed Transactions.


3. Distribution of Net Sales Proceeds.


4. Future Sales.


5. Limited Amendment.


6. Miscellaneous.

